Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Compass Bancshares, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Compass Bancshares, Inc. Commission File No. 1-31272 Cautionary Statement Regarding Forward-Looking Information Information set forth in this document contains forward-looking statements, which involve a number of risks and uncertainties. Compass cautions readers that any forward-looking information is not a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking information. Such forward-looking statements include, but are not limited to, statements about the benefits of the business combination transaction involving Compass and BBVA, including future financial and operating results, the new companys plans, objectives, expectations and intentions and other statements that are not historical facts. The following factors, among others, could cause actual results to differ from those set forth in the forward-looking statements: the ability to obtain regulatory approvals of the transaction on the proposed terms and schedule; the failure of Compass stockholders or BBVA shareholders to approve the transaction; the risk that the businesses will not be integrated successfully; the risk that the cost savings and any other synergies from the transaction may not be fully realized or may take longer to realize than expected; disruption from the transaction making it more difficult to maintain relationships with customers, employees or suppliers; competition and its effect on pricing, spending, third-party relationships and revenues. Additional factors that may affect future results are contained in Compass and BBVAs filings with the SEC, which are available at the SECs web site http://www.sec.gov. Compass disclaims any obligation to update and revise statements contained in these materials based on new information or otherwise. Additional Information About This Transaction In connection with the proposed transaction, BBVA will file with the Securities and Exchange Commission (the SEC) a Registration Statement on Form F-4 that will include a proxy statement of Compass that also constitutes a prospectus of BBVA. Compass will mail the proxy statement/prospectus to its stockholders. Investors and security holders are urged to read the proxy statement/prospectus regarding the proposed transaction when it becomes available because it will contain important information. You may obtain a free copy of the proxy statement/prospectus (when available) and other related documents filed by Compass and BBVA with the SEC at the SECs website at www.sec.gov. The proxy statement/prospectus (when it is available) and the other documents may also be obtained for free by accessing Compass website at www.compassbank.com under the tab Investor Relations and then under the heading SEC Filings. Participants in this Transaction Compass, BBVA and their respective directors, executive officers and certain other members of management and employees may be soliciting proxies from stockholders in favor of the transaction. Information regarding the persons who may, under the rules of the SEC, be considered participants in the solicitation of the stockholders in connection with the proposed transaction will be set forth in the proxy statement/prospectus when it is filed with the SEC. You can find information about Compass executive officers and directors in Compass definitive proxy statement filed with the SEC on March 17, 2006. You can find information about BBVAs executive officers and directors in BBVAs Form 20-F filed with the SEC on July 7, 2006. You can obtain free copies of these documents from Compass or BBVA using the contact information above. Below is a transcript of an investor conference call held by Compass Bancshares, Inc.: PRESENTATION EdBilek - Compass Bancshares - Investor Relations Thank you, operator. Good morning and thank you for joining us for Compass Bancshares conference call and Webcast. With me today are Compass Chairman and Chief Executive Officer Paul Jones and Chief Financial Officer Gary Hegel.
